Citation Nr: 1735169	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent prior to May 20, 2005, and in excess of 20 percent thereafter for chronic low back strain with degenerative changes and herniation at L4-L5.

2. Entitlement to an initial compensable rating prior to May 20, 2005 and to a rating in excess of 10 percent thereafter for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1985 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2003, October 2009, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Des Moines, Iowa, respectively.  The case is currently under the jurisdiction of the Des Moines RO.

The Board denied the Veteran's claim for an increased rating for his spine disability most recently in a February 2016 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an order granting a July 2016 Joint Motion for Remand (JMR).  In February 2017, the Board remanded this matter for development consistent with the JMR.  In February 2017 while on remand, the RO increased the rating prior to May 20, 2005 from 40 to 60 percent for his spine disability, and the Veteran perfected an appeal for an increased rating for his left lower extremity radiculopathy.  Because the RO did not assign the maximum disability rating possible for the spine, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The case has been returned to the Board for further action.


FINDINGS OF FACT

1. The Veteran has not had unfavorable ankylosis of the entire spine at any time during the pendency of the claim.

2. Since May 20, 2005, the Veteran's spine disability has not manifested as severe limitation of motion of the spine; severe impairment with recurring attacks with intermittent relief; severe lumbosacral strain; limitation of forward flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

3. The Veteran's radiculopathy of the left lower extremity was considered in conjunction with the rating for his chronic low back strain with degenerative changes and herniation prior to May 20, 2005.

4. Since May 20, 2005, the Veteran's radiculopathy of the left lower extremity has been mild. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent prior to May 20, 2005 and in excess of 20 percent thereafter for chronic low back strain with degenerative changes and herniation at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2003).

2. The criteria for an initial compensable rating prior to May 20, 2005 and to a rating in excess of 10 percent thereafter for left lower extremity radiculopathy have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As a general matter, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Board acknowledges that the VA examiners did not provide each of these findings.  However, a remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what passive motion, in weight-bearing and non-weight-bearing, were in 2003, 2005, 2009, 2010, and 2015.  As discussed below, for the Veteran to be awarded a higher disability rating for his spine disability prior to May 20, 2005, the Veteran had to have ankylosis of the entire spine and VA examiners specifically noted that the Veteran did not have ankylosis.  For a higher disability rating since May 20, 2005, the evidence must show his forward flexion was limited to 30 degrees or less or equated to severe limitation of motion, or that he had ankylosis.  Since May 20, 2005, the Veteran has had full range of motion on forward flexion and there has been no evidence of ankylosis.  Therefore, remand for compliance with Correia would result in delay without additional benefit flowing to the Veteran, and is thus inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Effective September 26 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  The record reveals that the Veteran's claim for an increased evaluation for his service connected chronic lumbosacral disability was received at the RO in July 2003.  The VA Office of the General Counsel has determined that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the Veteran.  If the amendment is more favorable, then VA must apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the Board will consider both sets of criteria in evaluating the Veteran's claim.

Under the former criteria, the disabilities of the back are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  As discussed below, there is no evidence of a fractured vertebra or ankylosis of the spine, therefore Diagnostic Codes 5285-5289 are not applicable.  Moreover, there is no evidence of sacroiliac injury or weakness and therefore, Diagnostic Code 5294 is not applicable.  Under Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under Diagnostic Code 5293, for intervertebral disc syndrome (IVDS) a 20 percent evaluation is warranted for IVDS productive of moderate impairment with recurring attacks.  A 40 percent evaluation is warranted in the case of severe impairment with recurring attacks with intermittent relief.  A 60 percent evaluation is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  A 20 percent evaluation is assigned for muscle spasm on extreme forward bending, and loss of lateral spine motion unilateral in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The most recent amendment to 38 C F R § 4.71a (i e, the "new criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula.  The General Rating Formula provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Note (1).  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3).  In exceptional cases, an examiner may state that because of age, body habitus neurologic disease or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4).  Round each range of motion measurement to the nearest five degrees.

Note (5).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6).  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provide for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

Regarding the radiculopathy of the left lower extremity, the disability has been rated under Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  Under Diagnostic Code 8521, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 rating evaluation is assigned for severe incomplete paralysis.  Comparatively, a 40 percent rating is assigned for complete paralysis manifested by: foot drop and slight droop of the first phalanges of all toes, the inability to dorsiflex the foot, and lost extension (dorsal flexion) of proximal phalanges of toes; lost abduction of the foot, weakened adduction; anesthesia covering the entire dorsum of the foot and toes. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.



a. Period Beginning July 10, 2003 and Ending May 19, 2005

As noted above, in a February 2017 rating decision the RO granted a 60 percent rating for the Veteran's chronic low back strain with degenerative changes and herniation at L4-L5 for this period.  This rating, assigned under Diagnostic Code 5293, specifically encompasses the left lower extremity radiculopathy and as such, a separate rating for left lower extremity radiculopathy for this period cannot be granted.  38 C.F.R. § 4.14.  

Schedular ratings in excess of 60 percent are not provided under the old criteria of Diagnostic Codes 5292, 5293 or 5295.  Effective September 26, 2003, a schedular rating in excess of 60 percent is warranted only when there is unfavorable ankylosis of the entire spine.  However, the Veteran does not contend and the evidence does not show that he has had unfavorable ankylosis of the entire spine at any time during the pendency of the claim.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for this period.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, private treatment records from N.C., dated December 2002, show the Veteran began experiencing symptoms in November 2002.  He went to a chiropractor for manipulation, but did not have significant improvement in his pain.  He experienced pain every day with radiation into the left leg.  His motor examination and reflexes were noted to be normal.  Sensation was intact to pinprick, and he was able to stand on his toes and heels.  Straight leg raise test was negative.  There was no paraspinal or sacroiliac joint tenderness.  Rectal examination showed normal rectal tone and perianal sensation was intact.  He was assessed with lumbar strain.

In January 2003, he denied paresthesias, weakness, or bladder or bowel problems.  Examination showed strength was normal throughout the lower extremities.  Reflexes were normal.  Gait was normal to casual heel and toe walking.  He had no palpable tenderness over the low back.  He was assessed with lumbar strain.

MRI findings from February 2003 show a small disk herniation centrally and towards the left at L4-L5.  In February 2003, he denied any weakness or numbness.  Examination noted a negative straight leg raise test.  There was no specific area of pain over the lower back with palpation.  He was able to flex and extend while standing without any difficulty.  Sensation was intact to light touch and pinprick.  He had normal knee and ankle jerk reflexes.  He was assessed at that time with radicular low back pain, probably at the left L5 nerve root.

In April 2003, the Veteran reported almost constant aching down the left leg with occasional stabbing pain.  His pain continued to fluctuate throughout 2003.  In a January 2004 letter, the Veteran's provider stated that the Veteran presented with limited range of motion of the spine with a capsular pattern of the lumbar and thoracic spine on the left side, being restricted in side bending to the right and rotation to the left.  The provider noted loss of lumbar lordosis and flat lumbar spine with counterotated extended sacrum as well as mild to moderate scoliosis.  The provider stated that the Veteran responded positively to treatment with resulting decreased pain with increased mobility.  His symptoms were still present but to a lesser degree.

The Veteran was afforded a VA examination in October 2003.  The Veteran reported pain in his lumbar area, which radiated posteriorly into his left lower extremity.  He rated the pain as a 4 on a scale of 1 to 10.  He also reported flare-ups, which occurred every morning, at which time pain was about 7.5 on the pain scale.  He believed he lost about 60 percent of his function during flare-ups.  He also reported some numbness in the left lower extremity.  During the examination, the Veteran was unable to sit, and instead ambulated around the room.  He denied any weakness, bowel problems, bladder problems, or erectile dysfunction.  He did not use any assistive devices to walk, and he was able to walk about 3 miles or 45 minutes.  He was able to eat, groom, bathe, toilet and dress.  He was unable to get on the toilet or have sex with his wife in the morning.  He was also unable to hunt, lift more than 40 pounds, or run but, was able to drive.

On physical examination the Veteran was unable to sit in a position for more than a few minutes, due to back pain, and appeared to be in distress when asked to move his lumbar spine.  He limped on his lower left extremity.  Forward flexion of the lumbar spine was measured at 40 degrees and extension was measured at 30 degrees.  Lateral flexion was 35 degrees to the left and 25 degrees to the right.  Rotation was measured at 30 degrees bilaterally.  On repetitive testing, forward flexion was 65 degrees and extension was 30 degrees.  There was no ankylosis.  The Veteran was unable to do more than 6 flexion and extension repetitions due to pain, weakness, and lack of endurance.  Spasm of the lumbar spine was noted and there was weakness.  Motor strength was +4/5.  A decrease of lumbar lordosis was noted.  Motor strength of the quadriceps, hamstrings, and gastrocnemius muscles were +5/5 bilaterally.  Deep tendon reflexes of the patellar and Achilles were +1/4.  Plantar reflexes were down going.  Lasegue's sign was positive on the right at 80 degrees and on the left at 70 degrees.  X-rays showed mild degenerative disc disease and the examiner noted the February 2003 MRI, which showed a small disc herniation.  The examiner opined that the Veteran had moderate impairment of the lumbar spine due to pain, weakness, and limited motion.

In support of his claim, the Veteran's wife submitted a statement attesting to her observation of the Veteran's back pain.  She reported his complaints of pain shooting down the left buttock and leg.  She watched him nearly fall twice as his left leg buckled due to pain.  The Veteran had difficulty riding in her car and they had to take multiple breaks when driving to allow the Veteran to stand and walk around because of his back pain.  She also indicated that his pain would cause him to wake in the night and prevented him from sleeping comfortably.

In August 2004, MRI results found a large left precentral disk protrusion at L4-L5.  The Veteran had complaints of back pain with left lateral calf and foot pain.  He denied any weakness, but did report some left lateral foot tingling sensation and paresthesia.  He denied any right leg symptoms.  On examination, sensation was intact to both legs except for the lateral left foot.  His patellar and Achilles reflexes were diminished on the right.  On his left, the patellar reflex was diminished and the Achilles reflex was absent.  Muscle strength was normal in both lower extremities.  The straight-leg raise test was negative. 

In September 2004, he underwent a left L4-L5 microdiskectomy and micro-dissection.  He was seen for his first post-operative visit in October 2004.  He reported great improvement in his leg pain.  He was having minimal paraspinal pain.  He was released to work in October 2004.

The Veteran was afforded an additional VA examination in May 2005, subsequent to his September 2004 diskectomy.  On physical examination, forward flexion of the low back was measured at 105 degrees, with tightness extending into the left hip and thigh.  After repetitive testing, forward flexion was measured at 101 degrees.  Extension was measured at 20 degrees.  Lateral flexion was 20 degrees on the right and 30 degrees on the left.  Rotation was 45 degrees bilaterally.  There was no tenderness to palpitation over the lumbar spine, nor were there palpable muscle spasms.  Straight leg testing was negative bilaterally.  Reflexes were 2+ and symmetrical though there was a subjective decrease to pinprick examination over the lateral dorsum of the left foot.  The examiner diagnosed degenerative changes of the lumbar spine leading to herniation of the L4-5 disc, status-post diskectomy.

The Board has considered all of the evidence and as noted above, the Veteran does not have unfavorable ankylosis of the entire spine.  As such a schedular rating in excess of 60 percent is not warranted.  Again, since the impairment caused by his left lower extremity radiculopathy was considered in the assignment of the 60 percent rating, a separate rating for this disability cannot be awarded as it would violate the rule against pyramiding.

Regarding extraschedular consideration, the Board notes that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spine disability is inadequate for this period.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the 60 percent rating takes into consideration the Veteran's complaints of pain, weakness, limitation of motion, functional limitations, and his radicular pain.  The criteria under Diagnostic Code 5293 specifically states that 60 percent rating is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.  The Board finds that this schedular criteria encompasses the Veteran's symptoms for this period.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's spine disability prior to prior to May 20, 2005 have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

b. Period Beginning May 20, 2005

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling from May 20, 2005.  He has also been assigned a separate 10 percent rating for his radiculopathy of the left lower extremity.  As noted above, the Veteran had surgery in September 2004.  During his first post-operative visit in October 2004 he reported great improvement in his leg pain.  He was having minimal paraspinal pain.  He was released to work in October 2004.  In February 2005, the Veteran reported to VA providers that he did not have low back pain.

During his May 2005 VA examination, the Veteran reported improvement in his back pain and occasional twinge in the left hip into the thigh.  He had some stiffness and reported having some paresthesias over the left foot.  He indicated that he helped with housework doing vacuuming and riding the lawnmower.  For recreation he hunted and walked about two miles per week.  On examination, forward flexion measured at 105 degrees, with tightness extending into the left hip and thigh.  After repetitive testing, forward flexion was measured at 101 degrees.  Extension was measured at 20 degrees.  Lateral flexion was 20 degrees on the right and 30 degrees on the left.  Rotation was 45 degrees bilaterally.  There was no tenderness to palpitation over the lumbar spine, nor were there palpable muscle spasms.  Straight leg testing was negative bilaterally.  Reflexes were 2+ and symmetrical though there was a subjective decrease to pinprick examination over the lateral dorsum of the left foot.  The examiner diagnosed degenerative changes of the lumbar spine leading to herniation of the L4-5 disc, status-post diskectomy with improvement of radicular pain.

During the March 2009 VA examination, the Veteran reported stiffness, spasms, and pain.  He had pain in the morning on most days, described as small ache to pressure, mild in severity, and which lasted for minutes.  He reported that pain, described as was "electric" pins and needles, radiated to the left lower extremity.  He had flare-ups every 1 to 2 months.  His symptoms were mild but lasted for hours.  Precipitating factors included picking up loads, sudden carrying/lifting, sitting for too long, and prolonged bending or stooping.  He had no limitations with walking.  

The examiner noted that the Veteran's posture and head position were normal.  The examiner observed objective evidence of spasms, guarding, and pain with motion but found these symptoms did not cause abnormal gait or abnormal spinal contour.  Range of motion testing showed forward flexion was 90 degrees, lateral flexion was 15 degrees bilaterally, rotation was 30 degrees bilaterally, and extension was 30 degrees.  Pain was observed with range of motion testing but no additional limitations were observed after repetitive use testing.  No ankylosis was found.  His muscle strength, sensation, and reflexes were normal.  He had a positive straight leg test on the left.  The examiner diagnosed mild sciatica.  Overall, while the Veteran denied missing work due to his disability in the prior 12-month period, the examiner found the Veteran's condition caused significant effect on his usual occupation due to lack of stamina, weakness, fatigue, and/or pain.  The disability caused moderate effect on sports and recreation, with mild to no impact on all other activities of daily living.

During his June 2010 VA examinations for the spine and peripheral nerves, the Veteran reported having back pain on a daily basis, aggravated by sitting, but which was not incapacitating.  He denied radiation of pain.  He felt his back and both legs were weak.  He no longer required medication for pain and he denied flare-ups, limitations on walking, and incapacitating episodes.  He described his pain at a level 1, noted as stiffness, and said his pain ranged from a 1 to 3 on the pain scale when he woke in the morning.  He reported that after his surgery in 2004, his radicular pain had lessened by half.  He occasionally had left leg pain.  Range of motion testing showed full flexion to 90 degrees and full extension (rounded to the nearest five degrees) to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The examiner saw no objective evidence of pain with testing.  The VA examiner observed no additional loss of motion due to repetitive motion or flare-ups.  There was no muscle atrophy, muscle spasms, abnormal muscle tone, numbness, or paresthesias.  His reflexes were hypoactive.  He had normal muscle strength and intact sensation on the right leg.  The examiner found that his neurological symptoms would have mild to no impact on his activities of daily living.

The Veteran had a VA examination for his peripheral nerves in January 2015.  The Veteran reported having numbness of the lateral left foot, not involving the toes, which had been present since his back surgery.  He could feel pressure during the examination but reported decreased sensation to touch, pinpoint, and vibration when compared with other areas.  The examiner stated that the Veteran's spine range of motion was grossly normal for flexion, extension, lateral flexion, and rotation.  His spine was not tender to palpation and he was not having a flare-up during the examination.  Plantar flexion was normal.  The examiner found no symptoms attributable to any peripheral nerve condition.  Muscle strength was normal.  Reflexes were hypoactive.  Sensory testing was decreased in the left foot and toes.  The examiner stated that the left large toe possibly had slightly less vibratory sensation than the right.  The Veteran stated that he could feel the vibration bilaterally but less in the left big toe.  His gait was normal.  Nerve testing showed mild incomplete paralysis of the external popliteal (common peroneal) nerve of the left lower extremity.  The Veteran refused EMG testing.  The examiner opined that the Veteran had symptoms that clinically seemed more consistent with lumbar radiculopathy, and possibly post-surgical residuals (lateral foot numbness), than a peripheral neuropathy.  The Veteran also has a medical history which supports radiculopathy of the lumbar spine.  The examiner stated that he would likely not be able to do sustained heavy physical labor and would need periodic breaks when sitting or driving.

Having considered the evidence of record, the Board finds an evaluation in excess of 20 percent is not warranted at any point for the period beginning on May 20, 2005.  First, a rating in excess of 20 percent is not warranted under Diagnostic Code 5292 because the evidence does not show that the Veteran has had severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2003).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, while extension, right and left lateral flexion, and right and left lateral rotation are zero to 30 degrees for each measurement.  In May 2005, the Veteran had forward flexion in excess of 90 degrees, even after repetitive use.  His extension and right lateral flexion were mildly limited to 20 degrees each.  All other tests showed normal movement.  The Veteran reported some pain and stiffness but noted overall improvement since his surgery in 2004.  Unfortunately, even with consideration of his subjective complaints, the Board cannot find that his limitation of motion was severe.  Similarly, in March 2009, his lateral flexion was limited to 15 degrees, bilaterally.  All other range of motion tests was normal.  While the Veteran reported stiffness, spasms, and daily mild pain, he reported that his flare-ups were mild and occurred only once every 1 to 2 months.  Again, the objective symptoms, combined with the Veteran's subjective reports are not of the severity for a finding of severe limitation of motion of the spine.  Finally, in June 2010, the Veteran had full flexion and extension with daily back pain, which was described as not incapacitating and not requiring medication.  In January 2015, the Veteran had full range of motion for all tests.  As such, even with consideration of his reports of back pain, stiffness, and occasional left leg pain, the Board cannot find that the Veteran had severe limitation of motion of the spine.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5292 from May 20, 2005.

Similarly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5293 for the same reasoning as noted above.  38 C.F.R. § 4.71a (2003).  For a 40 percent rating, the evidence must show the Veteran had severe impairment of the spine with recurring attacks with intermittent relief.  For a continuation of the 60 percent rating, there must be evidence of pronounced impairment with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other findings with little intermittent relief.  The Veteran contends that the 60 percent assigned prior to May 20, 2005 should be continued; however, at most, the Veteran's symptoms during this period have been moderate, warranting the currently assigned 20 percent rating.  Notably, during this period, the Veteran reported non-incapacitating pain, stiffness, and mild flare-ups that occurred once every 1 to 2 months, and examinations showed mild limitation of motion.  The Veteran reported on several occasions that his condition improved after the surgery in 2004.  He did not miss work due to his back or left lower leg pain and his pain was not incapacitating.  In March 2009, the examiner observed muscle spasms, guarding and pain with motion, but the symptoms did not cause additional limitation of motion, abnormal gait, or abnormal spinal contour.  The examiner noted mild sciatica.  He reported in June 2010 that he no longer needed to take medication to control his symptoms.  Simply, the evidence, to include the Veteran's statements to medical providers, does not show that he had severe impairment with recurring attacks with intermittent relief, or worse, pronounced impairment with little intermittent relief. 

The Veteran argues that the 60 percent rating should be continued based on the March 2009 examiner's finding that the disability would cause significant effects on his usual occupation due to lack of stamina, weakness, fatigue, and/or pain.  During the examination, he reported that he was a contractor buyer for the government and that his work was mostly seated in nature.  However, he reported that since surgery in 2004, he had not had the hurting pain.  At most he had nerve pain in the left cheek of his buttocks into the left thigh.  He did not indicate that his disability involved incapacitating episodes or caused him to miss work.  Thus, despite the examiner's finding, the Board cannot find that a rating in excess of 20 percent is justified under Diagnostic Code 5293 as his disability has not resulted in at least severe impairment with recurring attacks with intermittent relief.

Regarding Diagnostic Code 5295, the Board notes that a higher rating is not warranted as the evidence does not show that the Veteran has severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003).

Regarding the new criteria, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5243 using the General Rating Formula as the Veteran has not had favorable ankylosis of the thoracolumbar spine.  Further, his forward flexion has not been limited to 30 degrees or less, even with consideration of pain, stiffness, occasional flare-ups, and weakness.  As noted above, during this period, the Veteran has had full range of motion on flexion.  38 C.F.R. § 4.71a (2016).

Finally, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243 based on incapacitating episodes as he has not reported and the medical evidence does not show incapacitating episodes with prescribed bedrest the total duration of at least four weeks but less than six weeks during the past 12 months.

Based on the foregoing, the Board cannot find that a rating in excess of 20 percent is warranted from May 20, 2005 under any applicable diagnostic code.  The Board has considered the Veteran's arguments for the continuation of his 60 percent rating beyond May 19, 2005; however, he has consistently reported an improvement in his symptoms, reduction in flare-ups, and improvement allowing him to stop taking pain medication.  The evidence does not support the assignment of a 40 percent rating, much less the continuation of the 60 percent rating.  Accordingly, the appeal is denied.

The Board has also considered whether a rating in excess of 10 percent is warranted for the Veteran's left lower extremity radiculopathy but finds that a higher rating is not supported by the evidence.  The examination reports show reports of occasional twinges of pain in the left lower extremity, mild sciatica, and mild paresthesias of the left foot.  Testing has shown decreased sensory reactions.  In June 2010, the examiner indicated that the neurological symptoms would have mild to no impact on activities of daily living.  In January 2015, the examiner stated that the Veteran had mild incomplete paralysis of the external popliteal nerve of the left lower extremity.  Notably, the Veteran refused to have EMG testing in January 2015, which might have shown symptoms beyond sensory to support a higher rating.  As such, based on the current evidence, the Board finds that the Veteran's symptoms have remained stable throughout this period and have been described by examiners as mild.  Accordingly, without evidence of moderate incomplete paralysis, a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted and the appeal is denied.

The Board has considered whether referral for consideration of extraschedular ratings is warranted.  However, the Board finds that the schedular criteria provided for these disabilities are adequate.  As noted in detail above, various diagnostic codes provide for ratings in excess of 20 percent for the spine; however, even with consideration of factors such as pain, stiffness, and weakness, the severity of the Veteran's back disability does not more nearly approximate the criteria for the next higher rating under any diagnostic code.  Similarly, the evidence has consistently indicated that the radicular symptoms of the left lower extremity are mild.  After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to a disability rating in excess of 60 percent prior to May 20, 2005, and in excess of 20 percent thereafter for chronic low back strain with degenerative changes and herniation at L4-L5 is denied.

Entitlement to an initial compensable rating prior to May 20, 2005 and to a rating in excess of 10 percent thereafter for left lower extremity radiculopathy is denied.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


